DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 7-10 are cancelled.  Claims 1-6 are pending and under examination.  

Priority
	The instant application is a national stage entry of PCT/US2019/020539 filed on 03/04/2019, which claims priority to US provisional application 62/638,848 filed on 03/05/2018.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 was filed after the mailing date of the non-final rejection on 09/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Withdrawn
	The rejection under USC 101 over claims 7, 9 and 10 is withdrawn per applicant’s cancellation of these claims rendering the rejection moot.  
	The rejection under USC 112(d) over claims 9 and 10 is withdrawn per applicant’s cancellation of these claims rendering the rejection moot.  
	The rejection under USC 102(a)(1) over Ma is withdrawn per applicant’s arguments regarding anticipation of the condition to be treated.  However, Ma still makes it obvious that a 
	The rejection under USC 102(a)(1) over Hamilton is withdrawn per applicant’s cancellation of claims 7 and 8 rendering the rejection moot.
The rejection under USC 102(a)(1) over Chen is withdrawn per applicant’s cancellation of claims 7 and 9 rendering the rejection moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US20160016942A1.  
Chen provides for c-fms kinase inhibitors (aka CSF1R inhibitors) for treatment of disorders mediated by c-fms kinase (abstract).  Chen teaches autoimmune disease and uveitis as conditions to be treated (paragraphs 16-17).  Thus, autoimmune uveitis would be an obvious variant of uveitis for such treatment.  Chen teaches topical use (paragraph 165) and intravenous administration (paragraph 167).  Chen teaches various formulations with the actives (paragraphs 164 and 169).  Since uveitis is at the eye, topical administration would be at or near the eye.  
One of ordinary skill in the art at the time of instant invention would have treated a condition like autoimmune uveitis with CSF1R inhibitor compounds in formulations for topical/local and systemic administration as Chen recognizes autoimmune diseases and uveitis to both be treated by its methods.  Chen recognizes the use of c-fms kinase inhibitors (CSF1R inhibitors) as the active agent and routes of administration that would be topical or systemic.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma WO 2013/119716A1 and Hamilton et al (Nature Reviews Drug Discovery, 2016, volume 16, pages 53-70).
Ma teaches using CSF1R pathway inhibitors to treat myeloid pathogenic immunological diseases (abstract).  Ma teaches CSF1R antibodies (field of invention).  Ma teaches autoimmune uveitis (page 77, lines 25-33) as it is an autoimmune disease to be treated by the CSF1R inhibitor (page 75).  Ma teaches incorporating another anti-cancer therapy like Herceptin, Avastin or Tarceva (page 75) or another therapeutic agent (page 73 and page 82).  Ma teaches pharmaceutical formulations (pages 67-68).  Ma teaches different routes of administration including local (aka topical) treatment (at/near the site) or intravenous injections (systemic) (page 81).  
Although Ma is broad to antibodies for use in inhibiting CSF1R, Ma does not teach a compound in claim 2.    
Hamilton teaches anti-colony stimulating factor therapies for inflammatory and autoimmune diseases (title and abstract).  Hamilton teaches in table 3, JNJ-40346527.  In the section of CSF1R antagonists and cancer, Hamilton teaches others including AMG 820 (developed by Amgen; NCT01444404 and NCT02713529), IMC-CS4 (Eli Lilly; NCT01346358, NCT02265536 and NCT02718911), ARRY-382 (Array Biopharma; NCT01316822), RG7155 (Roche; NCT01494688 (Ref. 150) and NCT02323191), FPA008 (Five Prime and BMS; NCT02526017), MCS110 (Novartis; NCT00757757 and NCT02435680) and PLX3397.  
One of ordinary skill in the art at the time of instant filing would look to other inhibitors of CSF1R to utilize in the invention of Ma, since Ma provides for the use of CSF1R inhibitors as .  

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma WO 2013/119716A1 and Babu et al (Indian Journal of Ophthamology, 2013, volume 61, pages 277-283).  
Ma teaches the claims as discussed above.  Ma teaches autoimmune uveitis, a type of uveitis.  
	Although Ma allows for other active agents to be included with the CSF1R inhibitor, it does not teach agents of claims 6 and 10. 
	Babu teaches that uveitis is a challenging disease to treat and that corticosteroids have been used for many years (abstract).  Babu teaches other types of treatments for uveitis including immunosuppressive agents, biologics and anti-TNFalpha therapies (see tables 3-6 of Babu).  
	One of ordinary skill in the art at the time of instant filing would have included other active ingredients for uveitis treatment by teachings of Babu to a formulation for the treatment of uveitis and expected successful treatment of uveitis with a reasonable expectation of success.  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that it would be unreasonable to assume that the compounds of Chen or Ma would treat autoimmune uveitis and it would take undue experimentation to go through the conditions taught by Chen or Ma.  Both Chen and Ma recognizes that the conditions listed would all be options for its treatment. Note that the prior art is presumed to be operable/enabling (see 
	For these reasons, the rejections under USC 103 are maintained.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613